   '
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERIC BAKER,
          Plaintiff,

       v.                                             CIVIL ACTION NO. 18-CV-4313             Ff L. ED
FRANK SACKOS KY, et al.,                                                                    OCT 15 2018
         Defendants.
                                                                                                    .,-,·..•.1, c·1erk
                                                                                       ByKATE 8ARKr1~'
                                                                                                , ep. Cieri<
                                                                                         _ _ _ _O
                                              ORDER

       AND NOW, this      fS'day of October, 2018, upon consideration of Plaintiff Eric Baker's
Motion to Proceed In Forma Pauperis (ECF No. 1) and his prose Complaint (ECF No. 2), it is

ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED.

       2. Plaintiff Eric Baker, #NH-8703 shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by Baker, an

initial partial filing fee of $38.18 is assessed. The Superintendent or other appropriate official at

the State Correctional Institution at Houtzdale or at any other prison at which Baker may be

incarcerated is directed to deduct $38.18 from Baker' s inmate trust fund account, when such

funds become available, and forward that amount to the Clerk of the United States District Court

for the Eastern District of Pennsylvania, 601 Market Street, Room 2609, Philadelphia, PA 19106,

to be credited to Civil Action No. 18-4313. In each succeeding month when the amount in

Baker' s inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month's

income credited to Baker' s inmate trust fund account until the fees are paid. Each payment shall

reference the docket number for this case, Civil Action No. 18-4313.

        3. The Clerk of Court is DIRECTED to send a copy of this order to the Superintendent
of the State Correctional Institution at Houtzdale.

       4.   The Complaint is DEEMED filed.

       5.   The Complaint is DISMISSED for failure to state a claim, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii), for the reasons stated in the Court's Memorandum. Baker may not file an

amended complaint in this case. However, his claims are dismissed without prejudice to him

filing a new civil action in the event his convictions are ever overturned or otherwise called into

question.

       6. The Clerk of Court shall CLOSE this case.




                                              WENDY BEETLESTONE, J.
